Case 1:19-cv-23651-UU Document 8-1 Entered on FLSD Docket 09/27/2019 Page 1 of 2

Case 1:19-ev-23651-UU Document 4-1 Entered on FLSD Docket 08/30/2019 Page 2 of 2

840 (Rew 06712) Summons ina Chal Action (Page 2)

Civt! Action No. 18-23651-CiV-UU

PROOF OF SERVICE
(This section should not be filed with the court unless regu’ by Fed. R. Civ. P. 4 {ly

/

This summons for ‘name of individual and title, if anyis

tf i
c= vad ¢ Corpor ay : % Lea WEEN Agent
was received by me on ¢date) RQ FAL SenJi tek, | “fine.

 

 

 

CFE personally served the summons on the individual at (place;

OR (dete) ; OF

C7 i left the summons at the indiv idual’s residence or usual place of abode with mame)

+4 person of suitable age and discretion who resides there,
and muted 4 Copy to the individual's last known address; or

Hs served the summons on ‘name of indisnbuot LAY val bor Prtehin n 6 Fex fer ek Agent : who is

designated by law to accept a, Ve process on 1 hate eis of organteaiibrd

~ Lhace. Wich es Searar
wh Vif. al N ties on date) FM {? €/0_anedugt

Cpootins bona
Se eS Ene. we aXfher; 2 te pigeon Wee SENVICL OFF el at Coen Covporrbiees ,
yy rete: the summons uncxecuted because :or

ON idaie)

   

OT Other especepiu:

My fees are § for travel and $ for services, for a total of § 0.00

| declare under penalty of perjury that this information is true.

P
piper asl pi
- Server's cs : signature

Sian dD Fasico J Hacess. & Ver Hus

Printed nanw and title

 
   

L683. Sen) 100% Cf, flhami, kK sss F

Servers actifey ve

Additional information regarding atternpied service. etc:
Case 1:19-cv-23651-UU Document 8-1 Entered on FLSD Docket 09/27/2019 Page 2 of 2

“y rit hele

Case 1:19-¢y-23651-UU Document 5 Entered on FLSD Docket 09/04/2019 Page 1 of 1

AOD (Rev 66/12) Suramons ina Cri Activ

UNITED STATES DISTRICT COURT

for the

Southern District of Florida

Lorraine Maneu

Plaintiffs)
ve
Lamival Corporation, a toreign corperaton arpa Larnivai
Cruise Line and Carnival Cruise Lines

}
)

}

}

)

; Civil Action No. 19-23651-ClV-UU
)

)

)

)

)

SUMMONS IN A CIVIL ACTION

TO: (Defemiant’s name and address) Carnival Corporation
cio Registered Agent NRAI Services, inc.
1200 §. Pine Island Road
Plantation, Florida 33324

A lawsuit has been filed against you,

Within 21 days after service of this Summons on you (not counting the day you received il) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ,
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure, The answer or motion must be served en the plaintiff or plaintiffs attomey,
whose name and address are: Curt Obroent, Esq.

Obront Corey, PLLC
100 S. Biscayne Boulevard

Suite 800
Miami, Florida 33131

if you fail to respond, judgement by default will be entered against you for the relief demanded in the complaint.

You aiso must file your answer or motion with the court.

SUMMONS
Sep 4, 2019

sf J. Adams

Devuty Clerk
Seer ; Ee
U.S. District Courts

Angela E. Noble
Clerk of Court

   
